                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BIANCA BUCANO,                              :   CIVIL ACTION NO. 3:16-CV-1607
                                            :
                    Petitioner              :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
SUPERINTENDENT SMITH,                       :
                                            :
                    Respondent              :

                                        ORDER

      AND NOW, this 18th day of April, 2019, upon consideration of the report

(Doc. 24) of Magistrate Judge Joseph F. Saporito, Jr., recommending that the court

deny the petition (Doc. 1) for writ of habeas corpus filed by pro se petitioner Bianca

Bucano (“Bucano”), wherein Judge Saporito opines that the various claims raised

in Bucano’s petition are either incognizable on federal habeas review, procedurally

defaulted, or meritless, and the court noting that Bucano has filed objections (Doc.

32) to the report, 1 FED. R. CIV. P. 72(b), and following de novo review of the contested

portions of the report, see E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir.

2017) (quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned consideration” to the

uncontested portions, see id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d




      1
         Bucano initially failed to file objections, and we entered an order (Doc. 25)
adopting Judge Saporito’s report and recommendation on November 19, 2018. On
November 29, 2018, Bucano moved for reconsideration of that order, averring that
she had not received a copy of the report and recommendation in the first instance.
(See Doc. 26). We vacated our initial order, reopened Judge Saporito’s report and
recommendation, and granted Bucano an additional period of 20 days in which to
file objections. (See Doc. 28).
Cir. 1987)), the court finding Judge Saporito’s extensive analysis to be thorough,

well-reasoned, and fully supported by the record and decisional law, and finding

Bucano’s objections to be without merit for all of the reasons articulated in Judge

Saporito’s report, it is hereby ORDERED that:

      1.     The report (Doc. 24) of Magistrate Judge Saporito is ADOPTED.

      2.     Bucano’s petition (Doc. 1) for writ of habeas corpus is DENIED.

      3.     The court finds no basis to issue a certificate of appealability. See
             28 U.S.C. § 2253(c); see also 28 U.S.C. § 2254 Rule 11(a).

      4.     The Clerk of Court is directed to CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
